      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 1 of 25



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Carlos Daniel Travieso,                            No. CV-20-00523-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Glock Incorporated, et al.,
13                  Defendants.
14
15          Pending before the Court is Defendant, Glock Incorporated’s, Motion to Dismiss
16   for Failure to State a Claim and pursuant to the Protection of Lawful Commerce in Arms
17   Act (“PLCAA”). (Doc. 19.) Plaintiff filed a response, (Doc. 21), and Defendant has filed a
18   reply. (Doc. 25.) Part of Plaintiff’s response challenged the constitutionality of the PLCAA,
19   15 U.S.C. §§ 7901-7903. (Doc. 21 at 13-17.) As such, the United States has intervened
20   pursuant to 28 U.S.C. § 2403(a) and Fed. R. Civ. P. 5.1(c) and 24(a)(1) to defend the
21   constitutionality of the statute. (Doc. 30.) Oral argument on the matter was held on
22   February 12, 2021, and after hearing from all parties, the Court took the matter under
23   advisement. (Doc. 37.) The Court now issues the following decision.
24          I.     Factual and Procedural Background
25          On March 17, 2018, Plaintiff, Carlos Daniel Travieso, was shot in the back with a
26   Glock 19 nine-millimeter handgun (“the handgun”). The shooting occurred while Plaintiff
27   was travelling home from a youth camping trip in a church leader’s vehicle. (Doc. 1 at 8.)
28   The handgun was also in the vehicle. (Id. at 7.) By way of facts not clear in Plaintiff’s
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 2 of 25



 1   Complaint, a fourteen-year-old girl (“the Shooter”) who was in the vehicle came into
 2   possession of the handgun. (Id.) While the Shooter possessed the handgun, it discharged,
 3   firing the live round in its chamber. (Id.) Plaintiff was hit by the round in his back and
 4   suffered numerous severe spinal injuries and injuries to his organs, including injuries that
 5   rendered him a paraplegic. (Id. at 8-9.)
 6          No criminal charges were filed against any party connected to the shooting. (Id.)
 7   Plaintiff’s Complaint alleges that the handgun’s magazine had been removed. (Doc. 1 at
 8   8.) The Complaint further contends that, due to the absence of a magazine, the Shooter was
 9   deceived into believing the magazine was empty, even though a live round remained in the
10   chamber. (Id.) Plaintiff alleges that at the time of the shooting, the gun had not been
11   modified in any significant way and retained the same features and “lack of safety features
12   and warnings” as it did when manufactured and sold. (Id. at 7-8.)
13          This alleged lack of safety features is the center of Plaintiff’s suit. Plaintiff asserts
14   his shooting “resulted from the negligent, reckless, unnecessary, and unreasonably
15   dangerous actions of Defendants, including their design, manufacturing, marketing,
16   distribution, and sale of a handgun without a magazine disconnect safety, effective loading
17   chamber indicator, internal lock, or other safety features that would have prevented it from
18   being fired by a child or any other person who did not have proper authority or maturity to
19   use it, or effective warnings.” (Id. at 12.) Plaintiff brings four claims against the
20   Defendants. His first claim alleges that Defendants are liable to him under a theory of strict
21   products liability based on the defective design of their product. (Id. at 17-20.) Second, he
22   alleges that Defendants are liable to him under a theory of strict products liability for an
23   “information defect” and the failure to place adequate warnings on their product. (Id. at 21-
24   24.) Plaintiff’s third and fourth claims are for negligence rather than for strict products
25   liability. (Id. at 24-25.) His third claim alleges Defendants had a duty not to expose others
26   to unreasonable risks of injury and breached that duty by the negligent design of the
27   handgun. (Id. at 24.) His fourth claim also alleges Defendants had a general duty not to
28   expose others to reasonably foreseeable risks of injury, and that Defendants breached that


                                                  -2-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 3 of 25



 1   duty by “by negligently marketing guns,” and providing inadequate warnings on the
 2   firearms themselves. (Id. at 25-26.) Plaintiff also seeks punitive damages against the
 3   Defendants for alleged willful and wanton disregard for others. (Doc. 27-28.)
 4          Defendant Glock Incorporated has responded to the Complaint with a Motion to
 5   Dismiss, (Doc. 19), arguing Plaintiff’s claims against it are barred by the PLCAA because
 6   the Plaintiff’s shooting was caused by the criminal act of a third party. (Id. at 6) Defendant
 7   alleges the shooter’s criminal acts include possession of a handgun by a juvenile in
 8   violation of 18 U.S.C. § 922(x)(2)(A), possession of a handgun by an unemancipated minor
 9   in violation of Ariz. Rev. Stat. § 13-3111(A), endangerment in violation of Ariz. Rev. Stat.
10   § 13-1201(A), as well as assault and aggravated assault in violation of Ariz. Rev. Stat. §§
11   13-1204(A)(1) & (2). (Doc. 19 at 6.)
12          Plaintiff filed a Response, (Doc. 21), arguing the correct statutory construction of
13   the PLCAA shows the statute is inapplicable to the present case. Plaintiff also argues that
14   even if the general statute did apply, his claims are allowed under the PLCAA’s “product
15   defect exception.” (Id. at 5-8); 15 U.S.C. § 7903(5)(A)(v). Finally, Plaintiff argues that if
16   the PLCAA does bar its action, then the statute itself is unconstitutional under the Fifth and
17   Tenth amendments to the United States Constitution. (Doc. 21 at 11-17.)
18          Defendant in turn filed a Reply, (Doc. 25), arguing that the PLCAA’s immunity
19   clearly applies, and further arguing that the “product defect” exception does not apply
20   because the shooting of Plaintiff “was caused by a volitional act that constituted a criminal
21   offense[.]” (Id. at 2-3. (quoting 15 U.S.C. § 7903(5)(A)(v))).
22          Because Plaintiff challenged the constitutionality of the PLCAA, the United States
23   also intervened to defend the PLCAA’s constitutionality. (Doc. 30.) The Government
24   argues the PLCAA is a constitutional application of Congress’s enumerated powers under
25   the Commerce clause. (Id. at 8.) Further, the Government contends this Court’s resolution
26   of the constitutionality of the PLCAA is bound by the decision of the Ninth Circuit in Ileto
27   v. Glock, which directly rejected Plaintiff’s arguments. 565 F.3d 1126, 1131 (9th Cir.
28   2009), cert. denied, 560 U.S. 924 (2010).


                                                 -3-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 4 of 25



 1          II.    Legal Background
 2          A. The PLCAA
 3          On October 26, 2005, Congress enacted the PLCAA into law. 109 P.L. 92, 119 Stat.
 4   2095. The PLCAA prohibits “the institution of a ‘qualified civil liability action’ in any
 5   state or federal court.” 15 U.S.C. § 7902(a). The act defines a “qualified civil liability
 6   action” as
 7
            A civil action or proceeding or an administrative proceeding brought by any
 8          person against a manufacturer or seller of [a firearm that has been shipped or
            transported in interstate or foreign commerce]…for damages, punitive
 9          damages, injunctive or declaratory relief, abatement, restitution, fines, or
10          penalties, or other relief, resulting from the criminal or unlawful misuse of a
            qualified product by the person or a third party…[.]
11
12
     15 U.S.C. § 7903(5)(A); see also 15 U.S.C. § 7903(4). While the PLCAA creates an
13
     immunity from “qualified civil liability actions,” this immunity is subject to several
14
     exceptions. 15 U.S.C. § 7903(5)(A)(i)-(vi). For example, the statute does not protect a
15
     seller who knowingly transfers a firearm that will be used in a crime of violence, nor a
16
     seller being sued for negligent entrustment or negligence per se. Nor does the PLCAA
17
     protect a manufacturer or seller who knowingly violates “a State or Federal statute
18
     applicable to the sale or marketing” of a firearm. Most applicable to this action, the PLCAA
19
     does not give immunity from:
20
21          an action for death, physical injuries or property damage resulting directly
            from a defect in design or manufacture of the product, when used as intended
22          or in a reasonably foreseeable manner, except that where the discharge of the
            product was caused by a volitional act that constituted a criminal offense,
23
            then such act shall be considered the sole proximate cause of any resulting
24          death, personal injuries or property damage…[.]
25
26   15 U.S.C. § 7903(5)(A)(v) (emphasis added).
27          B. The Second Amendment
28          The PLCAA was partly passed to safeguard the Second Amendment from efforts to


                                                 -4-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 5 of 25



 1   indirectly assault the right to bear arms. see 15. U.S.C. §§ 7901(a)(1)-(3), (b)(2). The
 2   Second Amendment defends an individual’s right to “keep and bear arms lawful purposes,”
 3   which the Supreme Court has called “fundamental[ly]…necessary to our system of ordered
 4   liberty.” McDonald v. City of Chicago, 561 U.S. 742, 778, 781 (2010). The Second
 5   Amendment also protects “ancillary rights” necessary to realize the core right to possess a
 6   firearm. Teixeira v. Cty. of Alameda, 873 F.3d 670, 677 (9th Cir. 2017) (citing Jackson v.
 7   City and County of San Francisco, 746 F.3d 953, 968 (9th Cir. 2014), cert. denied, 135 S.
 8   Ct. 2799 (2015)). After all, the fundamental right to bear arms “‘wouldn't mean much’
 9   without the ability to acquire arms.” Id. (quoting Ezell v. City of Chicago, 651 F.3d 684,
10   704 (7th Cir. 2011)).
11          The PLCAA guards against infringement of Second Amendment rights by ensuring
12   a citizen’s continued ability to “acquire arms.” Teixeira, 873 F.3d at 677; 15 U.S.C. §
13   7901(b)(2). The Act operates by preventing efforts to achieve regulation by litigation, in
14   which groups seek to gain by judicial decree policy goals which, from constitutional defect
15   or lack of political power, are unattainable through the legislative process. 15. U.S.C. §§
16   7901(a)(8). Such efforts are especially suspect where they implicate the Court’s duty to
17   defend rights protected by the Constitution from attack. THE FEDERALIST No. 78
18   (Alexander Hamilton) (Giving to the judiciary the duty to safeguard the Constitution from
19   attack and stating that “Without this, all the reservations of particular rights or privileges
20   would amount to nothing.”)
21          C. Previous Ninth Circuit Litigation
22          Since its enaction, the PLCAA has been litigated numerous times in both state and
23   federal courts. The Ninth Circuit examined multiple challenges to the act in the case of
24   Ileto v. Glock, 565 F.3d 1126 (9th Cir. 2009). In Ileto, a gunman illegally in possession of
25   multiple firearms, shot and injured five people at a community center in California. Id. at
26   1130. The same gunman later shot and killed Joseph Ileto. Id. Ileto’s widow and the other
27   victims brought a civil action against manufacturers and sellers of the guns used in the
28   shooting. Id. During the pendency of the case, Congress passed the PLCAA. Id. at 1131.


                                                 -5-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 6 of 25



 1   Confronted with the statute, the Ileto plaintiffs argued it did not apply to their case because
 2   their claims fell within the “predict exception” of the PLCAA. Id. at 1132. In the alternative
 3   the Ileto plaintiffs argued the statute was unconstitutional. Id. at 1131. However, the Ninth
 4   Circuit was unconvinced.
 5          Instead, the Ninth Circuit found the plaintiffs’ claims were barred by the PLCAA’s
 6   general prohibition against civil actions unless one of the PLCAA’s exceptions applied. Id.
 7   at 1131-32 (citing 15 U.S.C. § 7903(5)(A)). The Ileto court further held that plaintiffs’ case
 8   did not fall within the “predict exception” of the PLCAA and as such their claims were
 9   barred. Id. at 1136. Finally, the Ileto court rejected the plaintiffs’ contention that the
10   PLCAA was unconstitutional. In holding the Act constitutional, the court noted it was
11   “carefully constrained…to the confines of the Commerce Clause.” Id. at 1140. Further, the
12   court held that the PLCAA passed rational basis scrutiny, the plaintiffs had no vested
13   property interest in their claim “until a final unreviewable judgment [was] obtained,” and
14   that regardless, the PLCAA did not “completely abolish [p]laintiffs' ability to seek redress,”
15   because claims against other defendants were permitted. Id. at 1140-44.
16          III.   Standard of Review
17          To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
18   the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement of the
19   claim showing that the pleader is entitled to relief,” so that the defendant has “fair notice
20   of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
21   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Dismissal
22   under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or the absence
23   of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police
24   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). A complaint that sets forth a cognizable legal
25   theory will survive a motion to dismiss if it contains sufficient factual matter, which, if
26   accepted as true, states a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal,
27   556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). In ruling on a Rule 12(b)(6)
28   motion to dismiss, the well-pled factual allegations are taken as true and construed in the


                                                  -6-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 7 of 25



 1   light most favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th
 2   Cir. 2009). However, legal conclusions couched as factual allegations are not given a
 3   presumption of truthfulness, and “conclusory allegations of law and unwarranted
 4   inferences are not sufficient to defeat a motion to dismiss.” Pareto v. FDIC, 139 F.3d 696,
 5   699 (9th Cir. 1998).
 6          This Court’s decisions are bound by the past rulings of the Ninth Circuit. Hart v.
 7   Massanari, 266 F.3d 1155, 1171 (9th Cir. 2001) (“Once a panel resolves an issue in a
 8   precedential opinion, the matter is deemed resolved, unless overruled by the court itself
 9   sitting en banc, or by the Supreme Court.”)) “A district judge may not respectfully (or
10   disrespectfully) disagree with his learned colleagues or his own court of appeals who have
11   ruled on a controlling legal issue[.]” Id. at 1170. “Binding authority within this regime
12   cannot be considered and cast aside; it is not merely evidence of what the law is. Rather,
13   caselaw on point is the law.” Id. “In determining whether it is bound by an earlier decision,
14   a court considers not merely the ‘reason and spirit of cases’ but also ‘the letter of particular
15   precedents.’” Id. (citing Fisher v. Prince, 97 Eng. Rep. 876, 876 (K.B. 1762)). “This
16   includes not only the rule announced, but also the facts giving rise to the dispute, other
17   rules considered and rejected, and the views expressed in response to any dissent or
18   concurrence.” Id. Thus, where applicable circuit law governs an issue, this Court must
19   apply it to the case. Id. at 1171 (“Circuit law…binds all courts within a particular circuit,
20   including the court of appeals itself.”).
21          IV.    Analysis
22          Plaintiff brings arguments based on the statutory construction of the PLCAA as well
23   as arguments alleging the PLCAA is unconstitutional. Whenever possible, a court should
24   avoid passing on constitutional questions if there are other grounds upon which a case may
25   be disposed. See Pearson v. Callahan, 555 U.S. 223, 241 (2009); see also Scott v. Harris,
26   550 U.S. 372, 388 (2007) (Breyer, J., concurring) (quoting Spector Motor Service, Inc. v.
27   McLaughlin, 323 U.S. 101, 105 (1944)); see also Ashwander v. TVA, 297 U.S. 288, 347
28   (1936) (Brandeis, J., concurring) (“The Court will not pass upon a constitutional question


                                                  -7-
         Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 8 of 25



 1   although properly presented by the record, if there is also present some other ground upon
 2   which the case may be disposed of”). As such, the Court turns first to Plaintiff’s arguments
 3   regarding the statutory construction of the PLCAA.
 4           A. Statutory Construction of the PLCAA and the Federalism Canon
 5           Before turning to the substantive construction of the PLCAA, the Court will address
 6   the impact of the federalism canon1 on its analysis. The core of the federalism canon is that
 7   “unless Congress conveys its purpose clearly, it will not be deemed to have significantly
 8   changed the federal-state balance.” United States v. Bass, 404 U.S. 336, 349 (1971); see
 9   also John v. United States, 720 F.3d 1214, 1223 n. 52 (9th Cir. 2013). Thus, the Court
10   requires a clear statement of congressional intent before it will “presume Congress to have
11   authorized…a stark intrusion into traditional state authority.” United States v. Walls, 784
12   F.3d 543, 547 (9th Cir. 2015) (quoting Bond v. United States, 572 U.S. 844, 866 (2014)).2
13           However, Plaintiff argues the federalism canon requires more. Plaintiff argues that
14   even where Congress has expressly preempted the states, the federalism canon impacts this
15   Court’s analysis on the scope of that preemption. Thus, Plaintiff, at various junctures,
16   argues this Court must construe the PLCAA as preventing only “novel” and “ungrounded”
17   theories of tort relief, (Doc. 21 at 17), and argues the Court cannot construe the PLCAA to
18   apply to traditional common law tort theories in the absence of additional clear statements
19   that the scope of preemption reaches those claims. (See, e.g., Doc. 21 at 5-6, 7-8 (arguing
20   the scope of the PLCAA’s preemption cannot bar Plaintiff’s claims absent an
21
22   1
       Defendant and the Government mistakenly argue Plaintiff’s federalism arguments as
23   based on the canon of constitutional avoidance. While the federalism canon is related to
     the canon of constitutional avoidance, the doctrines are not synonymous. See, e.g.,
24   Pennhurst State Sch. & Hosp. v. Halderman, 451 U.S. 1, 16-17 (1981) (listing cases where
25   Congress’s actions were admittedly constitutional, but still required a clear statement of
     Congress’s intent to upset the traditional balance of state and federal power).
26   2
       For the purposes of this motion, the Court will assume without deciding that the PLCAA
     interferes with a sphere of traditional state authority. But see United States v. Morrison,
27
     529 U.S. 598, 611 (2000) (quoting United States v. Lopez, 514 U.S. 549, 577 (1995)
28   (Kennedy, J., concurring) (referring to areas of “traditional state concern” as “areas having
     nothing to do with the regulation of commercial activities”)).

                                                 -8-
      Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 9 of 25



 1   “unmistakable intent” to do so.).)
 2          Plaintiff is incorrect to argue that federalism requires an additional “clear statement”
 3   of the statute’s preemptive scope. Once the Court establishes Congress’s clearly stated
 4   intent to preempt the states, “any understanding of the scope of a pre-emption statute must
 5   rest primarily on ‘a fair understanding of congressional purpose.’” Medtronic, Inc. v. Lohr,
 6   518 U.S. 470, 485-86 (1996) (quoting Cipollone v. Liggett Group, 505 U.S. 504, 530 n.27
 7   (1992) (emphasis added)). Further, the purpose and scope of preemption is
 8   “primarily…discerned from the language of the pre-emption statute and the ‘statutory
 9   framework’ surrounding it.” Id. (citing Gade v. National Solid Wastes Management Ass'n,
10   505 U.S. 88, 111 (1992)). The Court considers the “‘presumption against the pre-emption
11   of state police power regulations’ to support a narrow interpretation [of the preemption’s
12   scope.]” Id. at 485; but see Puerto Rico v. Franklin Cal. Tax-Free Trust, 136 S. Ct. 1938,
13   1946 (2016) (declining to apply the presumption against preemption to the “express
14   preemption clause” of a bankruptcy statute). However, unlike the federalism canon, the
15   presumption against preemption is a presumption, not a “clear statement” rule. It helps
16   govern the Court’s choice between two plausible constructions of a statute, but does not
17   override the unambiguous intent of Congress as revealed by the text and framework of the
18   law. Altria Group, Inc. v. Good, 555 U.S. 70, 77 (2008) (applying the presumption against
19   preemption “when the text of a pre-emption clause is susceptible of more than one plausible
20   reading”); see also Bates Dow Agrosciences LLC, 544 U.S. 431, 449 (2005).
21          Here the PLCAA contains a clear statement of Congress’s intent to preempt the
22   states. 28 U.S.C. § 3702. As such, the role of the Court is merely to construe the scope of
23   that preemption in light of the congressional purpose of the statute as revealed by the text
24   and statutory framework. Altria Group, 555 U.S. at 77; Bates, 544 U.S. at 449; Medtronic,
25   518 U.S. at 485-86; Cipollone, 505 U.S. at 530 n.27; Gade, 505 U.S. at 111. While the
26   Court will factor the presumption against preemption of the states into its analysis,
27   Medtronic, 518 U.S. at 485, the presumption is merely one factor in the Court’s analysis.
28   It will not override the intended purpose of Congress revealed by the text and framework


                                                  -9-
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 10 of 25



 1   of the PLCAA. Altria Group, 555 U.S. at 77.
 2           B. Scope of the PLCAA’s Preemption of “Qualified Civil Liability Actions”
 3           Plaintiff argues that due to the federalism canon, the correct statutory interpretation
 4   of the PLCAA shows the Act was not intended to bar his case. Plaintiff further argues the
 5   PLCAA only “limit[s] liability where harm was ‘solely caused’ by criminal or unlawful
 6   misuse.” See 15 U.S.C. § 7901(b)(1), (a)(6). Finally, Plaintiff appeals to the legislative
 7   history of the PLCAA, arguing that the statements of some legislatures indicate the act was
 8   never intended to bar claims like the Plaintiff’s. The Court will examine each argument in
 9   turn.
10           1.     The Scope of PLCAA Preemption reaches Plaintiff’s Claims
11           Plaintiff argues that once the interests of federalism are factored into the Court’s
12   analysis, the PLCAA’s preemptive scope is correctly construed as reaching only novel
13   claims and was not intended to preempt established theories of common law liability.
14   However, the text and statutory framework of the PLCAA defeats Plaintiff’s argument.
15   The PLCAA clearly states Congress’s intent to intrude on Arizona’s authority to hear
16   qualified civil liability actions. 15 U.S.C. § 7902(a) (“[Q]ualified civil liability action[s]
17   may not be brought in any Federal or State court.”). Further, a fair reading of the PLCAA
18   shows that Congress intended the scope of its preemption to include claims like the
19   Plaintiff’s. The PLCAA’s plain text extends preemption to Plaintiff’s tort and products
20   liability claims. Its unambiguous terms bar any civil cause of action, regardless of the
21   underlying theory, when a plaintiff’s injury results from “the criminal or unlawful misuse”
22   of the person or a third party, unless a specific exception applies. 15 U.S.C. §§ 7902(a),
23   7903(5)(A). Further, the provisions of the law indicate Congress intended to generally
24   preempt common law torts.
25           The doctrine of expressio unius est exclusio alterius also shows Congress intended
26   the scope of preemption to bar cases like the Plaintiff’s because the PLCAA contains
27   specific exceptions allowing limited distinct common law causes of action. “The doctrine
28   of expressio unius est exclusio alterius ‘as applied to statutory interpretation creates a


                                                  - 10 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 11 of 25



 1   presumption that when a statute designates certain persons, things, or manners of operation,
 2   all omissions should be understood as exclusions.’” Silvers v. Sony Pictures Entm't, Inc.,
 3   402 F.3d 881, 885 (9th Cir. 2005) (quoting Boudette v. Barnette, 923 F.2d 754, 756-57 (9th
 4   Cir. 1991)).
 5          The PLCAA designates specific common law actions still allowed under the act. 15
 6   U.S.C. §§ 7903(5)(A)(i)-(vi). The exceptions listed allow “action[s] for negligent
 7   entrustment or negligence per se,” “action[s] for breach of contract or warranty,” as well
 8   as certain products liability actions. 15 U.S.C. §§ 7903(5)(A) (ii), (iv)-(v). Under expressio
 9   unius est exclusio alterius, the PLCAA’s designation of specific common law causes of
10   action as exempt from its preemptive scope shows its preemption was intended to reach
11   common law actions not so designated. This result accords well with the Ninth Circuit’s
12   conclusion in Ileto, where that court also found the explicit exclusion of per se negligence
13   actions evidenced a congressional intent to preempt other common law tort claims. 565
14   F.3d at 1135 n.6.
15          The canon against surplusages also shows that Congress intended for the scope of
16   the PLCAA’s preemption to reach Plaintiff’s claims. Courts have “long followed the
17   principle that ‘statutes should not be construed to make surplusage of any provision.’”
18   Northwest Forest Res. Council v. Glickman, 82 F.3d 825, 834 (1996) (quoting Wilshire
19   Westwood Assocs. v. Atlantic Richfield Corp., 881 F.2d 801, 804 (9th Cir. 1989)); see also
20   Corley v. United States, 556 U.S. 303, 314 (2009); ANTONIN SCALIA & BRYAN A. GARNER,
21   READING LAW: THE INTERPRETATION OF LEGAL TEXTS 174 (2012) (noting no provision
22   should be given an interpretation which causes it to have no consequence). Yet, if the Court
23   finds Congress did not intend the PLCAA’s preemption to reach established common law
24   claims, then most of the statute’s exceptions would be meaningless. If the scope of
25   preemption was meant to be as limited as Plaintiff claims, there would be no need to include
26   specific exceptions in the law allowing actions for per se negligence, negligent
27   entrustment, breach of contract, breach of warranty, or products liability. The Court cannot
28   accept a reading of the statute’s operative provisions that renders such a large section


                                                 - 11 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 12 of 25



 1   meaningless.
 2          2.      The PLCAA’s Prefatory Language Does Not Narrow its Preemptive
 3            Scope
 4          The Court is not alone in referencing the canon against surplusage to interpret the
 5   PLCAA. Plaintiff himself makes a similar argument. Plaintiff argues the PLCAA’s
 6   purposes section indicates the act was passed “[t]o prohibit causes of action for the harm
 7   solely caused by the criminal or unlawful misuse of firearms.” 15 U.S.C. § 7901 (b)(1)
 8   (emphasis added). A similar statement in the PLCAA’s findings section decries “[t]he
 9   possibility of imposing liability…for harm that is solely caused by others.” 15 U.S.C. §
10   7901(a)(6) (emphasis added). Plaintiff argues these and other statements show the PLCAA
11   was only intended to preempt cases where a plaintiff sought to hold a gun manufacturer
12   liable for conduct wholly beyond its control, not cases like Plaintiff’s where wrongful
13   conduct is alleged on the part of the gun manufacturer. Plaintiff argues that this is the only
14   possible construction of the PLCAA because any broader construction would render the
15   phrase “solely caused” superfluous.
16          While instructive, a statute’s purposes section cannot control over the law’s express
17   terms. Preambles and prefatory language, such as the findings and purposes section of the
18   PLCAA, are valid sources for determining congressional intent. ANTONIN SCALIA &
19   BRYAN A. GARDNER, READING LAW 167-70 (2012). However, these sources are used to
20   resolve ambiguities, not to create them, and it is well established that the purposes section
21   of a statute will not control in the face of clear enacting provisions. Jogi v. Voges, 480 F.3d
22   822, 834 (7th Cir. 2007) (citing cases); see also H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S.
23   229, 245 (1989); 2A SUTHERLAND, STATUTES AND STATUTORY CONSTRUCTION § 47.04,
24   at 146 (5th ed. 1992, Norman Singer ed.). In the present case, the language of the PLCAA’s
25   enacting provisions clearly shows Congress intended to preempt a broader scope of actions
26   than those suggested by the Plaintiff. As such, the recitation of the phrase “solely caused”
27   in the purposes section will not control the Court’s analysis.
28          Further, Plaintiff’s suggested interpretation is a greater departure from the canon


                                                 - 12 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 13 of 25



 1   against surplusages because, as discussed, it renders many of the statute’s exceptions
 2   meaningless. If the Court were to give credence to Plaintiff’s argument that the PLCAA
 3   only bars cases where the harm is “solely caused” by third parties, it would be hard pressed
 4   to explain why exceptions were needed to allow action of negligence per se or negligent
 5   entrustment. 15 U.S.C. § 7903(ii). Plaintiff’s proffered construction also renders the
 6   predicate exception entirely superfluous; if PLCAA preemption never covered cases
 7   alleging any wrongful conduct by a manufacturer, then the exception allowing actions for
 8   a seller’s knowing violation of State or Federal gun laws would be completely unneeded.
 9   15 U.S.C. § 7903(iii). This construction would also render parts of the “products liability”
10   exception superfluous. 15 U.S.C. § 7903(v). The products liability exception states that
11   “where the discharge of the product was caused by a volitional act that constituted a
12   criminal offense, then such act shall be considered the sole proximate cause” of any harm.
13   Id. (emphasis added). This limitation on proximate cause would be rendered absolutely
14   meaningless if the PLCAA in general only applied to cases where harm was “solely
15   caused” by a third-party bad actor. The Court will not read the inclusion of “solely caused”
16   in the statute’s purposes section to render entire sections of the statute’s enacting provisions
17   meaningless.
18          3.      The PLCAA’s Legislative History Does Not Favor the Plaintiff
19          Plaintiff argues that the legislative history of the PLCAA favors adopting his narrow
20   interpretation of the law’s preemptive scope. Like statutory preambles, legislative history
21   can be used to resolve ambiguous language in a statute, but does not control over the clear
22   and express terms of a law. BedRoc Ltd., 541 U.S. 176, 187 n. 8 (2004) (“resort to
23   legislative history only when necessary to interpret ambiguous statutory text” (emphasis
24   added)). Further, courts must remain critically aware of the tendency of “[j]udicial
25   investigation of legislative history…to become an exercise in ‘looking over a crowd and
26   picking out one’s friends.’” Exxon Mobil Corp. v. Allapattah Servs., 545 U.S. 546, 568
27   (2005) (citing WALD, SOME OBSERVATIONS ON THE USE OF LEGISLATIVE HISTORY IN THE
28   1981 SUPREME COURT TERM, 68 Iowa L. Rev. 195, 214 (1983)).


                                                  - 13 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 14 of 25



 1          It appears to the Court that, contrary to Plaintiff’s suggestion, the legislative history
 2   of the PLCAA does not uniformly evidence Congress’s intent to adopt a narrow scope of
 3   preemption. Statements of multiple congressional speakers suggest the PLCAA was
 4   intended to preempt the sorts of product liability suits that might be used as a roundabout
 5   method of regulating the firearms industry. See 151 Cong. Rec. 104 at S9074, S9087.
 6   Further, the legislative history of the PLCAA specifically referenced the Ileto case as what
 7   the PLCAA was intended to preempt, Ileto, 565 F.3d at 1137 (citing 151 Cong. Rec.
 8   E2162-03), even though the Ileto plaintiffs had brought claims under established common
 9   law theories of negligence and public nuisance.
10          For the above reasons, the Court finds that Congress intended the preemptive scope
11   of the PLCAA to generally bar common law cases like Plaintiff’s. 15 U.S.C. §§ 7902(a);
12   7903(5)(A). As such, the PLCAA requires the Court to dismiss Plaintiff’s claims unless
13   one of the exceptions to its preemption applies. See 15 U.S.C. §§ 7903(5)(A)(i)-(vi).
14          C. Statutory Interpretation of the PLCAA’s Product Liability Exception
15          Plaintiff argues that even if the Court finds the scope of the PLCAA extends to
16   common law claims generally, his theories of relief are still allowed under the products
17   liability exception to the PLCAA. 15 U.S.C. § 7903(5)(A)(v). The product liability
18   exception states that the PLCAA will not bar
19
            an action for death, physical injuries or property damage resulting directly
20          from a defect in design or manufacture of the product, when used as intended
            or in a reasonably foreseeable manner, except that where the discharge of the
21          product was caused by a volitional act that constituted a criminal offense,
22          then such act shall be considered the sole proximate cause of any resulting
            death, personal injuries or property damage…[.]
23
24
     Id. According to Plaintiff, this exception means that even if the PLCAA generally preempts
25
     cases against manufacturers, claims like Plaintiff’s, alleging a firearm was defectively
26
     designed, are still allowed. In response, Defendant points out that product liability claims
27
     are still preempted “where the discharge of the product was caused by a volitional act that
28
     constituted a criminal offense[.]” 15 U.S.C. § 7903(5)(A)(v). However, Plaintiff argues

                                                 - 14 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 15 of 25



 1   this “exception to the exception” does not apply because there is no clear statement of
 2   Congress’s “intent to bar products liability cases…involving an unintentional act of a
 3   juvenile.” (Doc. 21 at 10-11.) Plaintiff further argues that under the canon of meaningful
 4   variation the PLCAA’s product liability preemption should not apply to accidental
 5   shootings by a juvenile because such shooting are not criminal offenses under Arizona law.
 6   Finally, Plaintiff argues that his injuries were not caused by the shooter’s “volitional” act.
 7   The Court will again examine each of the arguments in turn.
 8          1.     The Product Liability Exception and “Information Defect” Claims
 9          Before construing the product liability exception, the Court notes this exception, by
10   its plain terms, can do nothing to save Plaintiff’s claims based on alleged information
11   defects or for inadequate warnings in Defendant’s products. The Ninth Circuit previously
12   held that in passing the PLCAA, “Congress clearly intended to preempt common-law
13   claims, such as general tort theories of liability.” Ileto, 565 F.3d at 1135. The Ileto court
14   noted this conclusion was bolstered “by Congress’ inclusion of…15 U.S.C. §
15   7903(5)(A)(ii).” Id. at 1135 n. 6. The court explained the specific inclusion of 15 U.S.C. §
16   7903(5)(A)(ii), allowing claims for negligence per se and negligent entrustment,
17   demonstrated that Congress consciously considered how to treat tort claims and elected to
18   preempt all theories of relief except those included in the exception. Id.
19          Under the same rational, this Court concludes that even if the “product liability”
20   exception allows Plaintiff’s claim for design defect, it does not allow his claims of
21   information defect or for inadequate warnings. Products liability claims are almost
22   uniformly brought on one of three theories: (1) defects in the design, (2) defects in the
23   manufacturing process, or (3) defects based on inadequate instructions or warnings to
24   reduce a foreseeable risk of harm posed by the product. See Restatement (Third) of Torts:
25   Products Liability, § 2. Yet, while the PLCAA specifically creates an exception for
26   “action[s] for…damage resulting directly from a defect in design or manufacture of the
27   product,” 15 U.S.C. § 7903(5)(A)(v) (emphasis added), it has no similar exclusion for
28   actions resulting from defective instruction or inadequate warnings. The inclusion of the


                                                 - 15 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 16 of 25



 1   “products liability” exception in 15 U.S.C. § 7903(5)(A)(v) “demonstrates that Congress
 2   consciously considered how to treat [products liability] claims.” See Ileto 565 F.3d at 1135
 3   n. 6. The fact that Congress carved out an exception specifically allowing cases based on
 4   defective design and manufacture without creating a similar exception for “information
 5   defect” and “inadequate warning” claims can only lead this Court to presume the omission
 6   was intentional. As such, the Court concludes that even if it adopts Plaintiff’s construction
 7   of the “products liability” exception, the scope of that exception will not allow Plaintiff’s
 8   information defect and inadequate warning claims to go forward.
 9          2.     Clear Statement of Intent in 15 U.S.C. § 7903(5)(A)(v)
10          Plaintiff essentially reiterates his argument above that under the federalism canon
11   the PLCAA must be construed narrowly. According to Plaintiff, “[the] PLCAA does not
12   unmistakably state an intent to bar products liability cases…involving an unintentional act
13   of a juvenile.” However, as noted supra, the PLCAA does contain a clear statement of
14   Congress’s intent to preempt the states. To determine whether the scope of that preemption
15   extends to this case, the Court looks primarily to the statute’s text and framework with the
16   goal of reaching ““a fair understanding of congressional purpose.’” Medtronic, 518 U.S.
17   at 485-86 (quoting Cipollone v. Liggett Group, 505 U.S. 504, 530 n. 27 (1992) (emphasis
18   added)). Though the Court should consider the “‘presumption against the pre-emption” in
19   construing the scope of preemption narrowly, Medtronic, Inc., 518 U.S. at 485, the ultimate
20   goal is to discover Congress’s intent. Because of this, the Court rejects Plaintiff’s argument
21   that his interpretation of the products liability exception is compelled by the absence of an
22   additional plain statement expressly extending the PLCAA to “cases…involving an
23   unintentional [shooting by] a juvenile.” Instead, the Court will determine the scope of
24   preemption based on its understanding of Congress’s purpose.
25          3.     Canon of Meaningful Variation
26          Plaintiff also argues that under the canon of meaningful variation, differences in the
27   statute’s language indicate his case is allowed because Plaintiff was shot by a juvenile. The
28   meaningful variation canon states that where Congress uses certain language in one part of


                                                 - 16 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 17 of 25



 1   the statute and different language in another, the variation is presumed intentional and the
 2   different words should be given different meanings. Keene Corp. v. United States, 508 U.S.
 3   200, 208 (1993); Russello v. United States, 464 U.S. 16, 23 (1983).
 4          Two applicable subsections of the PLCAA have differing language. In 15 U.S.C. §
 5   7903(5), the law generally preempts “civil action[s]…resulting from the criminal or
 6   unlawful misuse of a qualified product…[.]” (emphasis added). However, the products
 7   liability exception of the PLCAA only preempts actions “where the discharge of the
 8   product was caused by a volitional act that constituted a criminal offense,” without
 9   mentioning the term “unlawful misuse.”3 15 U.S.C. § 7903(5)(iv) (emphasis added).
10   Plaintiff argues due to this difference “the exclusionary phrase of the products liability
11   exception only bar[s] cases involving “criminal” discharges, while allowing cases
12   involving “unlawful” but not “criminal” discharges.” (Doc. 21 at 6.) Plaintiff argues that
13   under Arizona law, an accidental shooting by a fourteen-year-old would be handled by the
14   juvenile justice system. As such, while the shooter might be found delinquent, she would
15   not face an actual criminal conviction. (Doc. 21 at 7 (citing A.R.S. § 8-207(A)). Due to
16   this, Plaintiff asserts, the shooting of the Plaintiff was not a “criminal” offense and the
17   product liability exception allows the suit. However, the Court disagrees.
18          In the present case, the Court finds that the Shooter’s actions consisted of a criminal
19   offense for the purposes of the PLCAA. As Defendant notes, the actions of the Shooter
20   violated multiple criminal statutes including the federal law against possession of a
21   handgun by a juvenile, 18 U.S.C. § 922(x)(2)(A), Arizona’s laws against possession of a
22   handgun an unemancipated juvenile, A.R.S. § 13-3111(A), reckless endangerment of
23   another person, A.R.S. § 13-1201(A), and assault and aggravated assault by recklessly
24   causing physical injury, A.R.S. §§ 13-1203(A)(1), 13-1204(A)(1) & (2). (Doc. 19 at 6.)
25   While Plaintiff argues the Shooter’s status as a juvenile means she cannot be convicted of
26   a criminal offense, this is both factually incorrect and not controlling the applicability of
27   3
       Though not referenced by the Plaintiff, the PLCAA actually defines the term “unlawful
28   misuse” to mean “conduct that violates a statute, ordinance, or regulation as it relates to
     the use of a qualified product.” 15 U.S.C. § 7903(9).

                                                 - 17 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 18 of 25



 1   the PLCAA.
 2          Despite Plaintiff’s assertion to the contrary, under Arizona law the Shooter can be
 3   charged with a criminal offense. A.R.S. § 13-501(B)(4) (allowing fourteen-year -old
 4   defendants to be tried as adults when “accused of… [a] class 3, 4, 5 or 6 felony involving
 5   a dangerous offense.”); A.R.S. § 13-105(13) (defining dangerous offense as “an offense
 6   involving the discharge, use or threatening exhibition of a deadly weapon”). While the
 7   decision whether to charge the Shooter as an adult is discretionary, the Court cannot believe
 8   that the PLCAA’s preemption hinges on whether the state actually exercises this discretion
 9   of how to charge a shooter. To hinge the effect of the PLCAA on a state’s discretionary
10   choice would be contrary to Congress’s purpose. The applicability of an act intended to
11   preempt and prevent state action would be rendered entirely dependent on an individual
12   state officer’s charging decision. For similar reasons, the Court believes the PLCAA’s
13   preemption of product defect cases is triggered by the criminal nature of the volitional act,
14   not on whether the individual person is actually charged by the state.
15          Further, the PLCAA’s product liability preemption is triggered by the criminal
16   nature of the act, not whether the actor is or can be charged with the crime. Compare 15
17   U.S.C. §§ 7903(v) with 7903(i). Here, even if a juvenile shooter would not face a criminal
18   conviction, the finding of delinquency would be based on an admittedly criminal act. See
19   A.R.S. § 8-201(12); JV-502820 v. Superior Court, 181 Ariz. 243, 245 (Ariz. Ct. App.
20   1995). As such, the Court is convinced that regardless of whether the Shooter would face
21   criminal charges, the criminal nature of the act triggers the PLCAA’s preemption. This
22   accords with the result reached in other courts examining the application of the PLCAA to
23   juvenile offenses. See Adames v. Sheahan, 233 Ill. 2d 276, 309-14 (2009).
24          The canon of meaningful variation does not require a different result. The PLCAA
25   defines the term “unlawful misuse” to mean “conduct that violates a statute, ordinance, or
26   regulation as it relates to the use of a qualified product.” 15 U.S.C. § 7903(9) (emphasis
27   added). This definition covers much more than conduct constituting a “criminal offense,”
28   as there are many acts which violate statutes and ordinances but do not trigger criminal


                                                - 18 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 19 of 25



 1   penalties. See, e.g., United States v. Palmer, No. CR 09-00536 MMM, 2012 U.S. Dist.
 2   LEXIS 200428, at *13 (C.D. Cal. July 30, 2012) (citing Mossew v. United States, 266 F.
 3   18, 22 (2d Cir. 1920) (“By failure to provide a penalty for an infraction…the statute does
 4   not denounce the unlawful act as criminal.”)). So, the term of “unlawful misuse” in 15
 5   U.S.C. § 7903(5)(A) extended the PLCAA’s preemption not only to cases where a third
 6   party’s act could be a criminal offense, but also to situations where the act “violate[d] a
 7   statute, ordinance, or regulation” that relates to the use of a firearm, but carries no criminal
 8   penalties. 15 U.S.C. § 7903(9). Alternatively, the products liability exception limits its
 9   preemption only to situations where the act is one which consists of a criminal offense. 15
10   U.S.C. § 7903(5)(A)(iv). This distinction adequately explains the difference in the statue’s
11   language without resort to a convoluted distinction based on the nature of criminal charges
12   rather than the nature of the criminal act.
13          4.     Defining “Volitional Act”
14          Plaintiff next argues his shooting was not the result of a “volitional act,” because
15   the Shooter did not intend to fire the gun at the Plaintiff. Plaintiff argues that “volitional”
16   is an undefined term in the PLCAA, but that the Court should construe volitional to mean
17   intentional, because Arizona court’s use the terms “volitional” and “intentional”
18   interchangeably. However, the Court finds Plaintiff’s argument unavailing.
19          First, while the term “volitional” often requires more than mere negligence, an act
20   need not be “intentional” to be “volitional.” See, e.g., United States v. Trinidad-Aquino,
21   259 F.3d 1140, 1146 (9th Cir. 2001) (construing crimes of violence under 18 U.S.C. § 16
22   as   “not…requiring specific intent, but rather merely a volitional act equivalent to
23   recklessness.” (emphasis added)). Thus, the mere fact the Shooter did not intentionally
24   shoot the Plaintiff or fire the gun does not mean she did not act volitionally. Second, even
25   if the Shooter did not intentionally fire the gun, a third party is not required to intentionally
26   discharge a gun before the PLCAA will apply. The preemption is triggered if the injury is
27   caused by “a volitional act that constituted a criminal offense.” 15 U.S.C. § 7903(5)(A)(v).
28   Apart from firing the gun, the Shooter certainly took other volition acts that were criminal


                                                   - 19 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 20 of 25



 1   offenses, such as intentionally taking possession of the gun and pulling the trigger while in
 2   a vehicle with the gun pointed at another person. See 18 U.S.C. § 922(x)(2)(A); A.R.S. §
 3   13-3111(A); A.R.S. § 13-1201(A). Under the PLCAA’s terms, these actions alone are
 4   sufficient to trigger preemption of Plaintiff’s product liability claims. As such, it is clear to
 5   the Court that by her possession and behavior while in possession of the handgun, the
 6   Shooter took multiple volitional actions that constituted criminal offenses.
 7          Having construed the PLCAA’s general preemption provision and the PLCAA’s
 8   product liability exception, the Court finds the PLCAA does bar Plaintiff’s claims against
 9   the Defendant where, as here, the shooting is caused by criminal possession and
10   recklessness of a third party. Thus, if the PLCAA is constitutional, Plaintiff’s claims must
11   be dismissed.
12          D. The Constitutionality of the PLCAA
13          Plaintiff argues that if the PLCAA bars his claims then the act itself is
14   unconstitutional. Specifically, Plaintiff argues the act violates his rights to due process and
15   equal protection under the Fifth Amendment. (Doc. 21 at 15-17); U.S. Const. amend. V.
16   Plaintiff also argues that the statute violates the Tenth Amendment to the United States
17   Constitution by infringing on the states’ lawmaking authority and attempting to dictate
18   what branch of government is used to develop state law. (Id. at 13-14); U.S. Const. amend.
19   X. The Ninth Circuit has previously considered the constitutionality of the PLCAA. Ileto,
20   565 F.3d at 1140-44. To the extent the Ileto opinion addresses or applies to Plaintiff’s
21   claims, the Court is bound by that ruling. Hart v. Massanari, 266 F.3d 1155, 1170-71 (9th
22   Cir. 2001). “This includes not only the rule announced, but also the facts giving rise to the
23   dispute, other rules considered and rejected, and the views expressed in response to any
24   dissent or concurrence.” Id.
25          1.       Plaintiff’s Fifth Amendment Challenge
26          The Court is bound to rule against Plaintiff’s Fifth Amendment claims because
27   binding Ninth Circuit precedent forecloses his challenge. Plaintiff brings two challenges
28   under the Fifth Amendment, one based on due process and one based on equal protection.


                                                  - 20 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 21 of 25



 1   (Doc. 21 at 15-17.)
 2          Plaintiff’s due process claim alleges that “the PLCAA violates the Due Process
 3   Clause of the Fifth Amendment because it eliminates any remedy for victims of gun
 4   industry negligence like Carlos.” (Id. at 15.) However, the Ninth Circuit has held that the
 5   “the PLCAA d[oes] not violate…procedural due process…[and] does not completely
 6   abolish Plaintiffs' ability to seek redress,” Ileto, 565 F.3d at 1142, and the Court is bound
 7   by this ruling. Further, even were the Court not so bound, Plaintiff’s claim is plainly
 8   factually incorrect. Plaintiff may still pursue remedies against the owner of the gun and the
 9   actual shooter who caused him harm; he simply has elected not to.
10          Plaintiff’s equal protection claim is similarly unavailing. Plaintiff argues the
11   PLCAA violates the Equal Protection Clause “by creating a system in which victims of
12   gun industry negligence may recover damages in states with legislation codifying liability
13   standards, but not in states relying on common law.” (Doc. 21 at 17.) Plaintiff seems to
14   concede that rational basis scrutiny applies to this challenge, but argues the PLCAA
15   nonetheless can’t pass rational basis scrutiny. (Id.) Plaintiff’s argument is both factually
16   incorrect, and barred by Ninth Circuit precedent. The argument is factually incorrect
17   because the PLCAA bars liability for common law theories of liability even when those
18   standards have been codified. See Ileto, 565 F.3d at 1137 (“the PLCAA
19   preempt[s]…theories of liability even in jurisdictions…that have codified such causes of
20   action.”). Regardless, Plaintiff’s argument is barred by precedent because the Ninth Circuit
21   has previously held that the PLCAA passes rational basis review. Id. at 1140 (“There is
22   nothing irrational or arbitrary about Congress' choice here[.]”).
23          In light of the above, the Court finds that the PLCAA is not unconstitutional under
24   the Fifth Amendment’s due process or equal protection requirements.
25          2.     Plaintiff’s Tenth Amendment Challenge
26          Plaintiff also argues that the PLCAA violates the Tenth Amendment because
27   “because it purports to bar certain common law claims against gun companies, while
28   allowing identical claims that involve a statutory violation.” (Doc. 21 at 13.) Plaintiff


                                                - 21 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 22 of 25



 1   alleges the Act is an “attempt by congress [sic] to dictate how a state will make its
 2   law…[by] dictat[ing] which branch of government must be used to make liability law
 3   applicable to the firearms industry.” (Id.) According to Plaintiff “[t]his scheme violates
 4   principles of federalism enshrined in the Tenth Amendment [because] Congress has no
 5   authority to …deprive a state of its right to choose which branch of government to use to
 6   make law[.]” (Id. at 14.) However, the Court finds Plaintiff’s argument unpersuasive
 7   because the PLCAA was passed pursuant to Congress’s enumerated power to regulate
 8   interstate commerce.
 9          The PLCAA does not violate the Tenth Amendment because it is a constitutional
10   exercise of Congress’s specifically enumerated power to regulate interstate commerce, and
11   Plaintiff has not shown the act commandeers state officials. The Tenth Amendment
12   provides that “[t]he powers not delegated to the United States by the Constitution, nor
13   prohibited by it to the States, are reserved to the States respectively, or to the people.” U.S.
14   Const. amend. X. However, when Congress passes a law pursuant to the enumerated
15   powers delegated to it under the Constitution, the only applicable limitation of the Tenth
16   Amendment is its anti-commandeering doctrine. City of New York v. Beretta U.S.A. Corp.,
17   524 F.3d 384, 396-97 (2d Cir. 2008) (citing Printz v. United States, 521 U.S. 898, 933
18   (1997); New York v. United States, 505 U.S. 144, 161-66 (1992)); see also City of Spokane
19   v. Fannie Mae, 775 F.3d 1113, 1118 (9th Cir. 2014) (finding the supremacy clause allows
20   Congress to lawfully abridge a state’s powers when “properly exercise[ing] its enumerated
21   powers” as long as it does not commandeer state officials). Here, the Ninth Circuit has
22   previously held that the PLCAA is a carefully constrained exercise of Congress’s
23   enumerated power to regulate interstate commerce. Ileto, 565 F.3d at 1140. So, as long as
24   the PLCAA does not run afoul of the anti-commandeering doctrine, Plaintiff’s Tenth
25   Amendment challenge must fail.
26          Plaintiff never even expressly argues that the PLCAA violates the anti-
27   commandeering doctrine. Instead, he simple states in a single sentence that the PLCAA is
28   not permissible preemption “since ‘every form of [permissible] preemption is based on a


                                                  - 22 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 23 of 25



 1   federal law that regulates the conduct of private actors, not the States.’” (Doc. 21 at 14
 2   (citing Murphy v. NCAA, 138 S. Ct. 1461, 1481 (2018)). However, the Court does not
 3   agree. As Plaintiff’s own cited case explains: “[e]xpress preemption…is often obscured by
 4   the language used by Congress in framing preemption provisions.” Murphy, 138 S. Ct. at
 5   1480. And Courts must “look beyond the phrasing employed” to examine if the act is
 6   permissible preemption rather than commandeering. Id. For example, in the Murphy case
 7   the Court found the Airline Deregulation Act of 1978 was properly construed as a
 8   preemption statute even though its phrasing seemed to regulate the conduct of states rather
 9   than private actors. Id. The Murphy Court noted that regardless of the statute’s framing of
10   language, the provision operated like all other federal preemption laws “confer[ing] on
11   private entities (i.e., covered carriers) a federal right to engage in certain conduct subject
12   only to certain (federal) constraints.” Id. The same rational applies to the PLCAA which
13   “confers on private entities [(i.e., manufacturers)] a federal right to engage in certain
14   conduct [(the sale of qualified products)] subject only to certain (federal) constraints.”
15   Murphy, 138 S. Ct. at 1480.
16          Plaintiff argues that even where Congress is clearly acting pursuant to its expressly
17   delegated authority, the Tenth Amendment prevents Congress from “infringing on state
18   lawmaking authority, or [depriving] a state of its right to choose which branch of
19   government to use to make law.” (Doc. 21 at 14.) However, the legal support for Plaintiff’s
20   argument is unpersuasive. Plaintiff quotes Erie Railroad v. Tompkins to argue that
21   “whether the law of the State shall be declared by its Legislature in a statute or by its highest
22   court in a decision is not a matter of federal concern.” 304 U.S. 64, 78 (1938). But to hold
23   this quote forward as an inhibition on Congress’s ability to regulate state law pursuant to
24   its enumerated powers is an exercise in selective quotation. The very next paragraph of
25   Erie quotes and adopts Justice Field’s dissent in Baltimore & Ohio R. Co. v. Baugh,
26   clarifying that “[s]upervision over either the legislative or the judicial action of the States
27   is in no case permissible except as to matters by the Constitution specially authorized or
28   delegated to the United States.” Erie R.R., 304 U.S. at 79 (quoting Baugh, 49 U.S. 368,


                                                  - 23 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 24 of 25



 1   401 (1893)); see also, Alden v. Me., 527 U.S. 706, 754 (1999); Garcia v. San Antonio
 2   Metro. Transit Auth., 469 U.S. 528, 549 (1985); Schneckloth v. Bustamonte, 412 U.S. 218,
 3   263 (1973). Here Congress has acted pursuant to its authority, delegated to it by the
 4   Constitution, to regulate interstate commerce. As such, Plaintiff’s reference to Erie is not
 5   grounds to find the act unconstitutional.
 6          Plaintiff also argues the PLCAA violates the Tenth Amendment under Matter of
 7   Vargas, a New York State case finding a federal law could not simply order which branch
 8   of the state will exercise its sovereign powers. 131 A.D.3d 4 (2015). However, the Vargas
 9   case is easily distinguishable. First, the Court notes that Vargas rests on dubious grounds
10   when weighed against the numerous Supreme Court cases referenced establishing
11   Congress’s power to supervise state action on matters specifically within its delegated
12   powers. Supra at 22. Second, the case is not binding authority, and has had minimal impact
13   outside of the specific context of undocumented aliens being admitted to the New York
14   bar. Matter of Vargas, 131 A.D.3d 4 (2015). Third, unlike the statute at issue in Vargas,
15   the PLCAA does not simply allow states to “opt out” and allow tort claims as long as the
16   legislature creates them. (Doc. 21 at 14.) While the statute’s restrictions in Vargas became
17   inoperative as soon the legislature acted, the PLCAA preempts tort actions regardless of
18   what branch creates them. It does not matter if they are developed by the courts or codified
19   by the legislature. See Ileto, 565 F.3d at 1136.
20          For the above reasons, the Court finds the PLCAA is a constitutional exercise of
21   Congress’s enumerated power to regulate interstate commerce. The statute is constitutional
22   and suffers no defect under either the Fifth or Tenth Amendment to the United States
23   Constitution.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                 - 24 -
     Case 2:20-cv-00523-SMB Document 38 Filed 03/10/21 Page 25 of 25



 1         V.     Conclusion
 2         Accordingly,
 3         IT IS ORDERED that Defendant Glock Incorporated’s Motion to Dismiss for
 4   Failure to State a Claim and pursuant to the Protection of Lawful Commerce in Arms Act
 5   (Doc. 19) is GRANTED.
 6                Dated this 10th day of March, 2021.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             - 25 -
